DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/25/2021 is acknowledged.
Claims 9-16 are withdrawn from examination, but will be considered for rejoinder in the event the elected claims are found allowable. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The abstract is objected to because it exceeds 150 words.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, 
closing a main liquid suction solenoid valve disposed between a condenser and an evaporator of the transport climate control circuit when the compressor is OFF . . . . .;
when the monitored climate controlled space temperature is less than or equal to the predetermined set point temperature, (block 340, Fig. 3)
turning the compressor OFF, (block 350) 
closing the main liquid suction solenoid valve. (block 355)
The claim is not clear because if the steps claimed appear to be following the sequence in the flow chart of Fig. 3.  However, if the claimed steps are sequential, then the liquid suction solenoid valve is either already off (see “Yes” under block 345) or else is turned off (block 355) before turning off the compressor at block (350).  Further, it is not clear what the distinction is between the first instance of closing the valve and the second instance.  For the purposes of examination, the office will assume that the claimed steps do not need to be sequential.      
Claim 7
There is a lack of antecedent basis for “the main expansion device”.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0116407 to Senf in view of US 2019/0346189 to Saito, and JP 2011-064458 to Ikuo.
Regarding claim 1, Senf teaches a method for providing supplemental flow control of working fluid through a transport climate control circuit (20, Fig. 1) during a start-stop cooling operation mode (par. 2, compressor on off cycles), the climate control circuit being part of a climate control system providing climate control within a climate controlled space of a transport unit, the transport climate control circuit including a condenser (24), an expansion device (36), an evaporator (38), and a compressor (22) with a main suction port (44), an auxiliary port (50) and a discharge port (52), the method comprising:
closing a main liquid suction solenoid valve  disposed between a condenser and an evaporator of the transport climate control circuit when the compressor is OFF; ("For example, in one non-limiting example, the electronic valve assembly, such as the evaporator expansion device 36, is closed while the compressor 22 is running", and then the compressor is shut down, Fig. 2, see 112 rejections)
monitoring a climate controlled space temperature within the climate controlled space; (see para 40 : "For example, the compressor shutdown may be initiated based on internal temperatures of a container box");
when the monitored climate controlled space temperature is greater than or equal to a predetermined set point temperature, turning the compressor ON (see par. 2,  "compressor on-off cycles can be repeated to maintain desired temperatures within a container", and also that that this is “typical” for refrigeration systems.) 
when the monitored climate controlled space temperature is less than or equal to the predetermined setpoint temperature turning the compressor OFF, (par. 40, “the compressor shutdown may be initiated based on internal temperatures of a container box"), and 
closing the main liquid suction solenoid valve. ("For example, in one non-limiting example, the electronic valve assembly, such as the evaporator expansion device 36, is closed while the compressor 22 is running", and then the compressor is shut down, Fig. 2, see 112 rejections). 
To the extent applicant argues that the expansion valve of Senf is not a solenoid valve, 
Saito teaches that an expansion valve (27, Fig.7, par. 142) is provided as a solenoid valve.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Senf, in view of Saito, in order to select a specific type of expansion valve known in the art to be useful in refrigerant circulation systems.    
	Senf does not teach, 
 	opening the main liquid suction solenoid valve when a suction pressure at the
suction port of the compressor is less than or equal to a predetermined suction pressure
threshold.
	 Ikuo teaches,
	A method for determining if an expansion valve is operating normally.  (abstract). The method entails closing the expansion valve and operating the compressor to determine if the suction pressure drops to a predetermined threshold. (par. 6)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Senf, in view of Ikuo, in order to determine the expansion valve is functioning properly.   
	
	Regarding claim 2, Senf as modified teaches, the method of claim 1, further comprising directing the working fluid from the condenser to the auxiliary port of the compressor via an economizer suction line when the compressor is ON and the main liquid suction solenoid valve is closed.
	Senf, (par. 37) teaches that in an economizer mode, the expansion device (36) is closed and the compressor (22) is running.  Further, par. 32 and Fig. 1 teach that during economizer operation, refrigerant from the condenser will flow through the economizer expansion device (54) and then to the auxiliary port (50) on the compressor. 

Regarding claim 5, Senf as modified teaches the method of claim 1, wherein when the monitored climate controlled space temperature is less than or equal to the predetermined setpoint temperature:
closing the main liquid suction solenoid valve, and then turning the compressor OFF. 
Senf teaches (see par. 2, "compressor on-off cycles can be repeated to maintain desired temperatures within a container", and also that that this is “typical” for refrigeration systems), and the compressor would be turned off when the container temperature is below the set point. (The system performs a pump down operation, and par. 36-37 teach using a pump down procedure where the expansion valve is closed and then the compressor is turned off.) 

Allowable Subject Matter
Claims 3, 4, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and assuming all of the rejections under 35 USC 112 are overcome.  Any amendments made to overcome the 112 rejections to provide a clear understanding of the claims will require a new search.





Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763